{¶ 1} The judgment of the court of appeals is reversed, and the cause is remanded to the Cuyahoga County Court of Common Pleas on the authority of State v. Rogers, 143 Ohio St.3d 385, 2015-Ohio-2459, 38 N.E.3d 860.
Timothy J. McGinty, Cuyahoga County Prosecuting Attorney, and Joseph J. Ricotta and Adam M. Chaloupka, Assistant Prosecuting Attorneys, for appellant.
John P. Parker, for appellee.
O’Connor, C.J., and Pfeifer, O’Donnell, Lanzinger, Kennedy, and French, JJ., concur.
O’Neill, J., dissents.